Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 1 of 19 - Page ID#: 190




                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION AT FRANKFORT
                                 Electronically Filed

DANVILLE CHRISTIAN ACADEMY, INC., et. al.:                 Case No. 3:20-CV-00075-GFVT
       Plaintiffs                                     :
v.                                                    :
ANDREW BESHEAR, in his official capacity as           :
Governor
                                                      :
       Defendant
   MEMORANDUM IN SUPPORT OF EMERGENCY MOTION FOR TEMPOARY
  RESTRAINING ORDER, AND PRELIMINARY INJUNCTION, BY INTERVENING
  PLAINTIFFS PLEASANT VIEW BAPTIST CHURCH, PLEASANT VIEW BAPTIST
 SCHOOL, DALE MASSENGALE, VERITAS CHRISTIAN ACADEMY, HIGHLANDS
 LATIN SCHOOL, MARYVILLE BAPTIST CHURCH, MICAH CHRISTIAN SCHOOL,
  JACK ROBERTS, FAITH BAPTIST CHURCH, FAITH BAPTIST ACADEMY, TOM
  OTTO, WESLEY DETERS AND MITCH DETERS, ON BEHALF OF THEMSELVES
  AND THEIR MINOR CHILDREN MD, WD, and SD, CENTRAL BAPTIST CHURCH,
   CENTRAL BAPTIST ACADEMY, CORNERSTONE CHRISTIAN SCHOOL, AND
 JOHN MILLER, ON BEHALF OF HIMSELF AND HIS MINOR CHILDREN BM, EM,
                              AND HM
       Intervening Plaintiffs Pleasant View Baptist Church, Pleasant View Baptist School,

Pastor Dale Massengale, Veritas Christian Academy, Maryville Baptist Church, MICAH

Christian School, Pastor Jack Roberts, Mayfield Creek Baptist Church, Mayfield Creek Christian

School, Pastor Terry Norris, Faith Baptist Church, Faith Baptist Academy, Pastor Tom Otto,

Wesley Deters, Mitch Deters, on behalf of themselves and their minor children, MD, WD, and

SD, Central Baptist Church, Central Baptist Academy, Pastor Mark Eaton, Cornerstone Christian

Church, Cornerstone Christian School, and John Miller, on behalf of himself and his minor

children BM, EM, and HM, (collectively the “Christian School Plaintiffs”), submit this




                                               1
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 2 of 19 - Page ID#: 191




Memorandum in Support of their Emergency Motion for Temporary Restraining Order and

Preliminary Injunction.1

I.     FACTS

                       Background and COVID-19 actions by the Governor

       In March, 2020 and in the weeks that followed, Governor Beshear issued a number of

restrictions related to COVID-19. (Int. Compl., ¶7). On March 19, 2020, Governor Beshear

implemented an outright ban on religious gatherings across the state. (Int. Compl., ¶8).

Specifically, Governor Beshear, acting through Secretary Eric Friedlander of the Cabinet for

Health and Family Services, issued an order stating that “[a]ll mass gatherings are hereby

prohibited.” Id. In the March 19, 2020 order, Governor Beshear broadly described the scope of

his prohibition as including “any event or convening that brings together groups of individuals,

including, but not limited to, community, civic, public, leisure, faith-based, or sporting events;

parades; concerts; festivals; conventions; fundraisers; and similar activities.” (Int. Compl., ¶9).

       Thus, the order, while very broad, specifically banned “faith-based” gatherings by name.

(Int. Compl., ¶10). The order did not define mass gatherings merely based on the number of

people coming together, nor did it narrow its prohibition to the kind of indoor or closed-space

gatherings that increase the risk of community transmission of the virus. Id. Rather, Governor

Beshear’s March 19, 2020 Order broadly banned any activity “that brings together groups of

individuals,” which specifically included any and all “faith-based” gatherings. Id.




1
 Because well settled, and recent, case law makes this Motion and relief sought exceedingly
straightforward, this Motion deals with only the Governor’s restrictions on shutting down in
person religious school classes. We will file a separate motion for a restraining order and
preliminary injunction relating to his ban on groups (and families) of more than 8 gathering in
private residences.
                                                  2
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 3 of 19 - Page ID#: 192




       However, in an exercise in unconstitutional word play, and due to an unconstitutional

value judgment, the order carved out purely secular activities from the scope of its prohibition.

Specifically, the order went on to state that “a mass gathering does not include normal operations

at airports, bus and train stations, medical facilities, libraries, shopping malls and centers, or

other spaces where persons may be in transit.” Id. The order also stated that a mass gathering

“does not include typical office environments, factories, or retail or grocery stores where large

numbers of people are present, but maintain appropriate social distancing.”

       Thus, under the March 19, 2020, mass gatherings with a faith-based purpose were

expressly singled out for prohibition, while mass gatherings of secular organizations and their

activities were not—even when those secular activities involved large numbers of people. (Int.

Compl., ¶13).

       On Good Friday, two days before Easter Sunday, Governor Beshear held his daily press

conference. (Int. Compl., ¶14). During his presentation, Governor Beshear announced that his

administration would be taking down the license plate numbers of any person attending an in-

person church service on Easter Sunday. Id. Then, he said, local health officials would be

contacting each person and requiring a mandatory 14-day quarantine. Id. Under Kentucky law,

violation of such an order is a misdemeanor punishable by criminal prosecution. See KRS

39A.990. Id.

       On Easter Sunday, Governor Beshear acted on his unconstitutional threat. Kentucky State

Police troopers, acting on Governor Beshear’s orders, traveled to the Maryville Baptist Church to

record license plate numbers of those attending the church’s Easter service. (Int. Compl., ¶15).

The troopers also provided churchgoers with written notices that their attendance at the service



                                                   3
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 4 of 19 - Page ID#: 193




constituted a criminal act. Id. Afterward, the vehicle owners received letters ordering them to

self-quarantine for 14 days or else be subject to further sanction. Id.

       On Saturday, May 2, 2020, and as a result of an emergency appeal, the Sixth Circuit

enjoined Governor Beshear from prohibiting drive-in church services so long as the churches

adhered to the same public health requirements mandated for “life-sustaining” entities. See

Maryville Baptist Church v. Beshear, 957 F.3d 610, 616 (6th Cir. 2020) (per curiam). One week

later, on Saturday, May 9, 2020, again as a result of an emergency appeal, the Sixth Circuit again

enjoined Governor Beshear. Roberts v. Neace, 958 F.3d 409 (6th Cir. 2020) (per curiam), which

extended Maryville to re-open in-person worship in the Commonwealth.

       One day earlier, this Court granted a temporary restraining order stopping Governor

Beshear from restricting religious practices. In Tabernacle Baptist Church of Nicholasville, Inc.

v. Beshear, 459 F. Supp. 3d 847 (E.D. Ky. 2020), this Court concluded that “[e]ven viewed

through the state-friendly lens of Jacobson [v. Massachusetts], the prohibition on religious

services presently operating in the Commonwealth is ‘beyond what was reasonably required for

the safety of the public.’” Id. at 854–55 (citation omitted).

       In the face of this well-established law, on November 18, 2020, Governor Beshear issued

two executive orders, Executive Order 2020-968, and 2020-969, which are attached to the

Intervening Complaint as Exhibits A and B. (Int. Compl., ¶26).

       Executive Order 2020-969 (“School Ban”) prohibits and criminalizes in-person

instruction for all schools, including private, religious schools, in grades K-12. Consequently,

this School Ban unconstitutionally infringes on the rights of certain of these Plaintiffs, who




                                                  4
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 5 of 19 - Page ID#: 194




include religious education and worship services as part of their educational mission, which is

based upon their sincerely held beliefs. (Int. Compl., ¶28).

        While banning in-person religious education and instruction, the Governor permits a

number of comparable secular activities of varying sizes. (Int. Compl., ¶29). The Governor

permits childcare programs to continue, including limited duration child care centers, which are

permitted to have children in group sizes of 15, and, depending on the space of the facility,

hundreds of children. Just as schools do, these facilities provide meals for children, and instruct

children in classroom set ups identical to schools. (Int. Compl., ¶30). These centers are

permitted to, and do, provide secular education instruction as part of their programming,

including assisting children with school assignments. Id.

        Governor Beshear permits unlimited sizes of persons to assemble in factories and

manufacturing, with social distancing, and, indeed, classroom instruction can occur in these

settings. (Int. Compl., ¶31). Governor Beshear permits movie theaters to operate, with children

in attendance, at 50% capacity. (Int. Compl., ¶32). Executive Order 2020-968 permits gyms and

fitness centers to operate at 33% capacity. (Int. Compl., ¶33). Governor Beshear permits

auctions to operate at 50% capacity indoors, and unlimited capacity outdoors. (Int. Compl.,

¶34). Gas stations, grocery stores, retail establishments, and other businesses also remain open.

(Int. Compl., ¶35). Governor Beshear permits gaming facilities to remain open. (Int. Compl.,

¶36). Governor Beshear permits secular colleges and universities to remain open. (Int. Compl.,

¶37).

        Amazingly, the very day after Governor Beshear issued Executive Order 2020-969,

which as of November 23 closed, and criminalized attendance at, all in-person instruction at all

public and private elementary, middle, and high schools in the Commonwealth, the director of

                                                 5
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 6 of 19 - Page ID#: 195




the CDC announced “[t]he truth is, for kids K-12, one of the safest places they can be, from our

perspective, is to remain in school,” and that it is “counterproductive . . . from a public health

point of view, just in containing the epidemic, if there was an emotional response, to say, ‘Let’s

close the schools.’” (Int. Compl., ¶40). Houses of worship may continue to operate and may

conduct Bible studies any day of the week in enclosed spaces. (Int. Compl., ¶41). They may

also hold Sunday school on their premises in enclosed locations. Id. But, Governor Beshear

refuses to allow religious schools to conduct nearly identical activities in, at least for some of

these Plaintiffs, the same exact space. Id.

                            The Plaintiffs, and their Protected Activities

       Plaintiffs Pleasant View Baptist Church, Pleasant View Baptist School, Pastor Dale

Massengale operate and run a church and school in McQuady, Breckenridge County, Kentucky,

with 70 children attending in grades K-12. (Int. Compl., ¶42). Veritas Christian Academy is

located in Lexington, Fayette County, with 170 children attending in grades K-12. (Int. Compl.,

¶43). Highlands Latin School is located in Louisville, Jefferson County, with approximately

700 children attending in grades K-12. (Int. Compl., ¶44).

       Plaintiffs Maryville Baptist Church, MICAH Christian School, and Pastor Jack Roberts

operate and run a church and school in Hillview, Bullitt County, Kentucky, with approximately

175 children attending in grades K-12. (Int. Compl., ¶45). Plaintiffs Mayfield Creek Baptist

Church, Mayfield Creek Christian School, and Pastor Terry Norris operate and run a church and

school in Bardwell, Carlisle County, Kentucky, with approximately 45 children attending in

grades K-12. (Int. Compl., ¶46).




                                                  6
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 7 of 19 - Page ID#: 196




       Plaintiffs Faith Baptist Church, Faith Baptist Academy, Pastor Tom Otto operate and run

a church and school in Bardwell, Carlisle County, Kentucky, with approximately 31 children

attending in grades K-12. (Int. Compl., ¶47). Plaintiffs Central Baptist Church, Central Baptist

Academy, Pastor Mark Eaton operate and run a church and school in Mount Vernon, Rockcastle

County, Kentucky, with approximately 10 children attending in grades between K-12. (Int.

Compl., ¶49). Cornerstone Christian Church and Cornerstone Christian School operates and

runs a church and school in London, Laurel County, Kentucky with 115 children enrolled in

grades K-12, and John Miller is the President of the Board of the school and a parent who brings

the case on his own behalf and those of his minor children who attend the school, BM, EM, and

HM. (Int. Compl., ¶50).

       Plaintiffs Wesley Deters, Mitch Deters, on behalf of themselves and their minor children,

MD, WD, and SD bring suit for the private, parochial school shutdown as well. (Int. Compl.,

¶48). The children attend parochial schools within the Covington Diocese of the Catholic

Church. Id. The Diocese has indicated that it would keep the children in-person for instruction

but-for the challenged school shutdown orders and, thus, an order enjoining enforcement of these

orders redresses the injury to these Plaintiffs. Id. Tens of thousands of students attend these

diocesan schools. Id.

       In each case, the school is an extension of the church and ministry and, as part of the

school curriculum, the children have religious education and chapel service. (Int. Compl., ¶¶

42-50). In each case, attendance at the various schools by the children and instruction provided

by the school is part of the sincerely held religious beliefs of the congregants of the church. Id.

       Further, and for the avoidance of all doubt, the schools have all implemented, at

significant cost, COVID-19 mitigation measures including, without limitation, social distancing,


                                                  7
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 8 of 19 - Page ID#: 197




sanitation, temperature checks, partitions, lunch room procedures, mask wearing, and other CDC

recommended control measures. Id. Further, there is absolutely no evidence of any community

spread of COVID-19 within the schools. Id.

        That is not to say that there have not been children or staff members with cases in these

schools, but there have not been any clusters or evidence of spread within the schools. This is in

accordance with increasing evidence that schools that practice social distancing and other

COVID-19 mitigation measures do not contribute to the spread of the disease, but, in fact, help

to mitigate it.2

        Collectively, the preceding Plaintiffs, the “Christian School Plaintiffs” would be unable

to fulfill their religious purpose and mission—or implement their religious educational

philosophy—and their religious beliefs would be substantially burdened, if the schools were

prohibited from offering in-person, in-class instruction to their students. (Int. Compl., ¶51).

II.     LAW AND ARGUMENT

        A. Standard of Review
        When deciding whether to issue a temporary restraining order or preliminary injunction,

the court must consider the following four factors: (1) Whether the movant has demonstrated a

strong likelihood of success on the merits; (2) Whether the movant would suffer irreparable

harm; (3) Whether issuance would cause substantial harm to others; and (4) Whether the public

interest would be served by issuance. Suster v. Marshall, 149 F.3d 523, 528 (6th Cir. 1998);

Northeast Ohio Coalition for the Homeless v. Blackwell, 467 F.3d 999, 1009 (6th Cir.



2
 https://www.wabi.tv/2020/11/20/maine-cdc-director-says-covid-19-is-not-being-spread-in-
schools/ (last visited 11/22/2020); https://blogs.edweek.org/edweek/campaign-k-
12/2020/11/governors-schools-open-covid-thanksgiving.html (last visited 11/22/2020);
https://www.foxcarolina.com/cdc-director-says-coronavirus-is-not-spreading-in-
schools/article_2405f032-e5f2-54eb-a555-defe9f70a88a.html (last visited 11/22/2020).
                                                 8
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 9 of 19 - Page ID#: 198




2006). These "are factors to be balanced, not prerequisites that must be met." In re DeLorean

Motor Co., 755 F.2d 1223, 1229 (6th Cir. 1985).

        Clear Sixth Circuit law establishes that the remaining factors are met where constitutional

rights are infringed upon, and so, in these cases, the likelihood of success factor is dispositive.

H.D.V. - Greektown, LLC v. City of Detroit, 568 F.3d 609 (6th Cir. 2009) (abuse of discretion

not to grant preliminary injunction where constitutional violation found); Roberts v. Neace, 958

F.3d 409 (6th Cir. 2020); Maryville Baptist Church, Inc. v. Beshear, 957 F.3d 610 (6th Cir.

2020); Elrod v. Burns, 427 U.S. 347, 373 (1976) (irreparable harm from violation of rights);

Foster v. Dilger, 2010 U.S. Dist. LEXIS 95195 (EDKY 2010) (no substantial harm to others,

even where registry incurred printing costs, where constitutional rights at stake); Martin-

Marietta Corp. v. Bendix Corp., 690 F.2d 558, 568 (6th Cir. 1982); see also G & V Lounge v.

Mich. Liquor Control Comm'n, 23 F.3d 1071, 1079 (6th Cir. 1999) ("[I]t is always in the public

interest to prevent the violation of a party's constitutional rights.").3

        B. Plaintiffs have demonstrated a likelihood of success on the merits for their Free
           Exercise Claim
        Executive Order 2020-969 (“School Ban”) prohibits and criminalizes in person

instruction for all schools, including private religious schools, in grades K-12, such as certain of

these Plaintiffs, which include such religious education, and worship services as part of that

education, as a part of their sincerely held beliefs.

        In the meantime, the Governor has permitted a number of comparable or perhaps even

more risky secular activities. While banning in-person religious education and instruction, the

Governor permits a number of comparable secular activities of varying sizes. (Int. Compl., ¶29).


3
 As an aside, the Intervening Plaintiffs have unquestionably demonstrated standing through their
interactions with the local health departments that have confirmed enforcement and enforcement
threats, as well as the Education Commissioner’s public statements. (Int. Compl. ¶¶ 55-63).
                                                    9
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 10 of 19 - Page ID#: 199




 The Governor permits childcare programs to continue, including limited duration child care

 centers,4 which are permitted to have children in group sizes of 15, and, depending on the space

 of the facility, hundreds of children.5 Just as schools do, these facilities provide meals for

 children, and instruct children in classroom set ups identical to schools. (Int. Compl., ¶30).

 These centers are permitted to, and do, provide secular education instruction as part of their

 programming, including assisting children with school assignments. Id.

        Governor Beshear permits unlimited sizes of persons to assemble in factories and

 manufacturing, with social distancing, and, indeed, classroom instruction can occur in these

 settings.6 (Int. Compl., ¶31). Governor Beshear permits movie theaters to operate, with children

 in attendance, at 50% capacity.7 (Int. Compl., ¶32). Executive Order 2020-968 permits gyms and

 fitness centers to operate at 33% capacity. (Int. Compl., ¶33). Governor Beshear permits

 auctions to operate at 50% capacity indoors, and unlimited capacity outdoors.8 (Int. Compl.,

 ¶34). Gas stations, grocery stores, retail establishments, and other businesses also remain open.




 4
   A limited duration center was a “pop up” center, often hosted by local YMCA’s, were
 originally set up for the children of “essential” healthcare workers, first responders, and others.
 They have had favored status for months, and, with the recent school shutdown, that favored
 status remains even more apparent.
 5
   https://apps.legislature.ky.gov/law/kar/922/002/405E.pdf (last visited 11/20/2020).
 6
   https://govsite-
 assets.s3.amazonaws.com/s47CFNaSK6YhJMGPHBgB_Healthy%20at%20Work%20Reqs%20-
 %20Manufacturing%20Distribution%20Supply%20Chain%20-
 %20Final%20Version%203.0.pdf (last visited 11/20/2020).
 7
  https://govsite-assets.s3.amazonaws.com/0iTtfR0ET2GFa05zMWie_2020-7-1%20-
 %20Healthy%20at%20Work%20Reqs%20Movie%20Theaters%20-
 %20Final%20Version%203.0.pdf (last visited 11/20/2020)
 8
  https://govsite-assets.s3.amazonaws.com/VTgkgeDSbmgsImOob3lA_2020-7-22%20-
 %20Healthy%20at%20Work%20Reqs%20-%20Auctions%20-%20Version%203.1.pdf (last
 visited 11/20/2020)
                                                  10
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 11 of 19 - Page ID#: 200




 (Int. Compl., ¶35). Governor Beshear permits gaming facilities to remain open.9 (Int. Compl.,

 ¶36). Governor Beshear permits secular colleges and universities to remain open. (Int. Compl.,

 ¶37).

         As in Roberts, 958 F.3d 409, “[d]o the four pages of exceptions in the orders, and the

 kinds of group activities allowed, remove them from the safe harbor for generally applicable

 laws? We think so.” Id. at 413. “As a rule of thumb, the more exceptions to a prohibition, the

 less likely it will count as a generally applicable, non-discriminatory law.” Id. "At some point,

 an exception-ridden policy takes on the appearance and reality of a system of individualized

 exemptions, the antithesis of a neutral and generally applicable policy and just the kind of state

 action that must run the gauntlet of strict scrutiny." Id. at 413-414.

     As in Roberts, “the Church[es] and [their] congregants just want to be treated equally.” Id. at

 414. “They don't seek to insulate themselves from the Commonwealth's general public health

 guidelines.” Id. “They simply wish to incorporate them into their worship [and education]

 services.” Id. “They are willing to [and do] practice social distancing.” Id. “They are willing to

 [and do] follow any hygiene requirements.” Id. “They do not ask to share a chalice.” Id. “The

 Governor has offered no good reason for refusing to trust the congregants who promise to use

 care in [education as an outreach of their] worship in just the same way it trusts accountants,

 lawyers, and laundromat workers to do the same.” Id. Thus, “restrictions inexplicably applied to

 one group and exempted from another do little to further these goals and do much to burden

 religious freedom.” Id. at 414.




 9
  https://www.kentuckytoday.com/stories/as-many-mitigate-restriction-damages-gaming-venues-
 keep-rolling,29171 (last visited 11/21/2020).
                                                  11
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 12 of 19 - Page ID#: 201




         “All of this requires the orders to satisfy the strictures of strict scrutiny.” Id. at 415.

 “They cannot.” Id. “At the same time, no one contests that the Governor has a compelling

 interest in preventing the spread of a novel, highly contagious, sometimes fatal virus.” Id. “The

 question is whether the orders amount to "the least restrictive means" of serving these laudable

 goals.” Id. “That's a difficult hill to climb, and it was never meant to be anything less.” Id.

         “There are plenty of less restrictive ways to address these public-health issues.” Id.

 “Why not insist that the [religious school students] adhere to social-distancing and other health

 requirements and leave it at that—just as the Governor has done for comparable secular

 activities?” Id. “Or perhaps cap the number of [students] coming together at one time [just as

 the Governor did for daycares]?” Id. “If the Commonwealth trusts its people to innovate around

 a crisis in their professional lives, surely it can trust the same people to do the same things in the

 exercise of their faith.” Id.

         Perhaps, however, the best evidence of all is experience: these Plaintiffs have held in

 person classes since August, without clusters of COVID-19 or COVID-19 spread within the

 schools. Why? Because they have limited class sizes, required masks, sanitized frequently,

 spread students out in a socially distanced manner, implemented hand-washing requirements,

 temperature checks, and implemented CDC best practices.10

         The Governor’s ban on in-person school for religious schools is violative of the Free

 Exercise Clause for yet another reason: it violates the right of religious autonomy. Our Lady of

 Guadalupe, 140 S. Ct. at 2055. The question presented in Our Lady of Guadalupe was whether

 “the First Amendment permits courts to intervene in employment disputes involving teachers at




 10
   https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/schools.html (last
 visited 11/22/2020).
                                                    12
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 13 of 19 - Page ID#: 202




 religious schools who are entrusted with the responsibility of instructing their students in their

 faith.” Id. The Court held that “[t]he religious education and formation of students is the very

 reason for the existence of most private schools, and therefore the selection and supervision of

 the teachers upon whom the schools rely to do this work lie at the core of their mission.” Id.

 (emphasis added). As a result, the Court concluded that a religious institution’s decision about

 who educates its children about religious faith is “an internal church decision that affects the

 faith and mission of the church.” Id. at 2062 (quoting Hosanna-Tabor Evangelical Lutheran

 Church & Sch. v. EEOC, 565 U.S. 171, 190 (2012)). It, in other words, is a decision that is

 “essential to the organization’s central mission.” Id. at 2060. The First Amendment “outlaws . . .

 intrusion” into such matters. Id.

         In reaching this conclusion, the Court emphasized the centrality of religious schooling to

 religious faith. The Court explained that “educating young people in their faith, inculcating its

 teachings, and training them to live their faith are responsibilities that lie at the very core of the

 mission of a private religious school.” Id. at 2064 (emphasis added). “Religious education … is

 vital to many faiths practiced in the United States.” Id. For example, “in the Catholic tradition,

 religious education is ‘intimately bound up with the whole of the Church’s life.’” Id. at 2065

 (quoting Catechism of the Catholic Church 8 (2d ed. 2016)). “Similarly, Protestant churches,

 from the earliest settlements in this country, viewed education as a religious obligation.” Id. In

 fact, “[m]ost of the oldest educational institutions in this country were originally established by

 or affiliated with churches, and in recent years, non-denominational Christian schools have

 proliferated with the aim of inculcating Biblical values in their students.” Id. The Court also

 discussed the centrality of religious schooling to other faiths, including Judaism, Islam, the

 Church of Jesus Christ of Latter-day Saints, and Seventh-day Adventists. Id. at 2065–66. The


                                                   13
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 14 of 19 - Page ID#: 203




 Supreme Court thus observed the “close connection that religious institutions draw between their

 central purpose and educating the young in the faith.” Id. at 2066.

         The Government can no more prohibit religious societies from conducting in person

 classes than it can dictate who can and cannot be employed by them.

         Not only has Governor Beshear told religious schools that they cannot hold in-person

 classes, but he is simultaneously permitting religious institutions to hold in-person worship

 services. Governor Beshear has thus declared that certain religious activities are legal—namely,

 in-person worship—while others are illegal—specifically, in-person religious schooling. The

 First Amendment forbids this direct intrusion onto the “autonomy” of churches and religious

 institutions.

         This case is not distinguishable from Roberts.11 As such, a restraining order and/or

 preliminary injunction should be granted on the Intervening Plaintiffs’ Free Exercise Claims.

         C. Plaintiffs have demonstrated a likelihood of success on the merits for their
            Establishment Clause Claim
         A statute or practice that touches on religion, if it to be permissible under the

 establishment of religion clause of the Constitution's First Amendment, (1) must have a secular

 purpose, (2) must neither advance nor inhibit religion in its principal or primary effect, and (3)

 must not foster an excessive entanglement of government with religion. In Allegheny v. ACLU of

 Pittsburgh, 492 U.S. 573 (1989). These requirements are conjunctive, not disjunctive.




 11
   The Governor may argue that a one-justice concurrence in South Bay United Pentecostal
 Church v. Newsom, 140 S. Ct. 1613 (Mem.) (2020), which arose in a different procedural
 context, somehow changes this conclusion. This Court has already rejected that argument.
 Ramsek v. Beshear, No. 3:20-cv-36, 2020 WL 3446249, at *4–*6 (E.D. Ky. June 24, 2020),
 appeal filed No. 20-5749 (6th Cir.). And the Sixth Circuit recently reiterated that its decisions in
 Maryville Baptist and Roberts remain binding. See Maryville Baptist Church, Inc. v. Beshear,
 977 F.3d 561, 563 (6th Cir. 2020) (per curiam).
                                                   14
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 15 of 19 - Page ID#: 204




        The touchstone for analysis is the principle that the "First Amendment mandates

 governmental neutrality between religion and religion, and between religion and nonreligion."

 Epperson v. Arkansas, 393 U.S. 97, 104 (1968). “Manifesting a purpose to favor one faith over

 another … clashes with the ‘understanding, reached . . . after decades of religious war, that

 liberty and social stability demand a religious tolerance that respects the religious views of all

 citizens . . . .’" McCreary County v. ACLU, 545 U.S. 844, 860 (2005).

        Is there any secular purpose towards permitting religious services and education in the

 chapel and Sunday School, but not during the week in the classroom? No. That, alone, is fatal

 to the Governor. Does the closure orders advance nor inhibit religion in its principal or primary

 effect? Yes. Again, fatal to the Governor. Does the closure orders foster an excessive

 entanglement of government with religion? Yes. Again, fatal to the Governor.

        As such, a restraining order and/or preliminary injunction should be granted on the

 Intervening Plaintiffs’ Establishment Clause Claims.

        D. Plaintiffs have demonstrated a likelihood of success on the merits for their
           Kentucky RFRA Claim
        Governor Beshear’s school-closure order also violates Kentucky law. Kentucky’s

 Religious Freedom Restoration Act (“RFRA”) is clear: “Government shall not substantially

 burden a person’s freedom of religion.” Ky. Rev. Stat. 446.350. A “burden” is defined to include

 even “indirect burdens such as withholding benefits, assessing penalties, or an exclusion from

 programs or access to facilities.” Id. In cases brought under RFRA, judges “may question only

 the sincerity of a plaintiff’s religious belief, not the correctness or reasonableness of that

 religious belief.” On Fire Christian, 453 F. Supp. 3d at 913. “And as with the strict scrutiny

 analysis in the constitutional context above, to survive under RFRA the government must ‘show

 that it lacks other means of achieving its desired goal without imposing a substantial burden on


                                                   15
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 16 of 19 - Page ID#: 205




 the exercise of religion by the objecting parties in these cases.’” Id. (citing Burwell v. Hobby

 Lobby Stores, Inc., 573 U.S. 682, 727 (2014)); see also Maryville Baptist Church, 957 F.3d at

 612 (“[T]he purpose of the Kentucky RFRA is to provide more protection than the free-exercise

 guarantee of the First Amendment . . . .”).

        There is little doubt that Governor Beshear’s orders substantially burdens freedom of

 religion, and excludes the Plaintiffs from programs and access to facilities.

        Governor Beshear must prove “by clear and convincing evidence that [he] has a

 compelling governmental interest in infringing the specific act or refusal to act and has used the

 least restrictive means to further that interest.” Ky. Rev. Stat. 446.350. In other words, can the

 Governor’s order survive strict scrutiny? No. As described above, the Governor cannot meet his

 evidentiary burden. That is particularly so in light of his decision to permit the myriad of

 exceptions and continued operations of various activities.

        As such, a restraining order and/or preliminary injunction should be granted on the

 Intervening Plaintiffs’ Kentucky RFRA Claims.

        E. Plaintiffs have demonstrated a likelihood of success on the merits for their right
           to have a private education and control their child’s education claim
        Approximately 100 years ago, the United States Supreme Court established in Meyer v.

 Nebraska, 262 U.S. 390 (1923), that parents had the right to direct and control the education of

 their children, including as to curricula. Two years later, the Court decided Pierce v. Society of

 Sisters, 268 U.S. 510 (1925). There, as here, the Plaintiff provided “secular and religious

 education and care of children.” Id. at 532. There, as here, “[s]ystematic religious instruction

 and moral training according to the tenets of the … Church are also regularly provided.” Id.

 See, also, Farrington v. Tokushige, 273 U.S. 284 (1927); Wisconsin v. Yoder, 406 U.S. 205




                                                  16
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 17 of 19 - Page ID#: 206




 (1972); Troxel v. Granville, 530 U.S. 57, 66 (2000); Runyon v. McCrary, 427 U.S. 160, 178

 (1976).

           Where, as here, the claim is coupled with a Free Exercise challenge, strict scrutiny is

 applied to restrictions upon private religious schools. Ohio Ass'n of Indep. Sch. v. Goff, 92 F.3d

 419, 423 (6th Cir. 1996); Vandiver v. Hardin County Bd. of Educ., 925 F.2d 927, 931 (6th Cir.

 1991). Can Governor Beshear meet strict scrutiny? Again, the answer is no. While he may

 have a compelling interest in preventing the spread of COVID-19, all evidence to date suggests

 no spread going on in schools that implement public health and safety protocols. Moreover, he

 could have treated the private religious schools to operate like the daycares and universities,

 permitting in person classes, while perhaps requiring sanitation, distancing, and other public

 health protocols (which all of these Plaintiffs have been implementing all along).

           F. Plaintiffs have demonstrated a likelihood of success on the merits for their right
              to Peaceably Assemble and Associate claim
           The First Amendment guaranties the right “of the people peaceably to assemble.” This

 guaranty has also been incorporated against the states. DeJonge v. Oregon, 299 U.S. 353 (1937);

 NAACP v. Button, 371 U.S. 415, 430, 83 S. Ct. 328, 9 L. Ed. 2d 405 (1963) (finding that "the

 First and Fourteenth Amendments protect certain forms of orderly group activity"). These rights,

 being fundamental rights, trigger strict scrutiny. Clark v. Jeter, 486 U.S. 456, 461 (1988).

           The right of association, also, is implicated where individuals associate to exercise other

 First Amendment rights, including the group exercise of religion. Roberts v. United States

 Jaycees, 468 U.S. 609, 617-618 (1984). There is no question but that these Plaintiffs have

 banded together to exercise, as a group, their sincerely held religious beliefs, which includes

 religious instruction of their children. Our Lady of Guadalupe, 140 S. Ct. at 2055



                                                    17
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 18 of 19 - Page ID#: 207




        Again, strict scrutiny is triggered. And, again, the Governor cannot meet his burden

 under that heightened scrutiny on these facts.

        G. A statewide injunction and restraining order should issue
        As this Court articulated recently in Tabernacle Baptist Church, 459 F. Supp. 3d 847,

 856, and in looking to the principles articulated in Califano v. Yamasake, 442 U.S. 682 (1979),

 "the scope of injunctive relief is dictated by the extent of the violation established, not by the

 geographical extent of the plaintiff class." “In the present case, the Executive Order at issue does

 not just affect [the named and Intervening Plaintiffs].” Id. The Executive Order applies to all

 [private religious schools].” Id. “Therefore, … injunctive relief may extend statewide because

 the violation established impacts the entire state of Kentucky.” Id.

 III.   CONCLUSION

        Intervening Plaintiffs have demonstrated that the requested Emergency Temporary

 Restraining Order and Preliminary Injunction should be granted.

                                                                Respectfully submitted,


                                                                /s/ Christopher Wiest___________
                                                                Christopher Wiest (KBA 90725)
                                                                Chris Wiest, Atty at Law, PLLC
                                                                25 Town Center Blvd, Suite 104
                                                                Crestview Hills, KY 41017
                                                                859/486-6850 (v)
                                                                513/257-1895 (c)
                                                                859/495-0803 (f)
                                                                chris@cwiestlaw.com

                                                                /s/Thomas Bruns_____________
                                                                Thomas Bruns (KBA 84985)
                                                                4750 Ashwood Drive, STE 200
                                                                Cincinnati, OH 45241
                                                                tbruns@bcvalaw.com
                                                                513-312-9890


                                                   18
Case: 3:20-cv-00075-GFVT Doc #: 15-1 Filed: 11/22/20 Page: 19 of 19 - Page ID#: 208




                                                             /s/Robert A. Winter, Jr. __________
                                                             Robert A. Winter, Jr. (KBA #78230)
                                                             P.O. Box 175883
                                                             Fort Mitchell, KY 41017-5883
                                                             (859) 250-3337
                                                             robertawinterjr@gmail.com

                                                             Attorneys for Plaintiffs

                                 CERTIFICATE OF SERVICE

 I certify that I have served a copy upon all Counsel of Record by serving same in the Court’s
 CM/ECF System this 22 day of November, 2020.

                                                             /s/ Christopher Wiest___________




                                                19
